Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Based on the applicant’s claims amendment, the objection of claims 1, 4, 10, 11 and 12 has been withdrawn.

Based on the applicant’s claims amendment, the reject of claims 2-6, 8, 11-15 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.

Based on applicant’s claims amendment to claims 1-20, and corresponding applicant’s persuasive arguments remarks, see pages 11-13, filed on February 08, 2022, with respect to 1, 10 and 20, the 35 USC 103 rejection of TZUR-DAVID et al. (Herein after referred to TZUR-DAVID US 20190036914 A1) in view of Avetisov et al. (Hereinafter referred to as Avetisov, US. Pub. No.: US 20200067922 A1. has been withdrawn. 

Reason for allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance. After consideration of the applicant’s claims amendment and corresponding persuasive argument remarks, see pages 11-13, filed on February 08, 2022, in response to the Office Correspondence mailed on October 28, 2021, through examination of the claims 1, 10 and 20 with search, the prior arts of record, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application taken as a whole and the claims having the particular features have been found in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/Primary Examiner, Art Unit 2494